                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KANAT UMARBAEV,                            :
    Petitioner                             :
                                           :              No. 1:20-cv-00413
      v.                                   :
                                           :              (Judge Kane)
WARDEN CRAIG A. LOWE                       :
    Respondent                             :

                                       ORDER

      AND NOW, on this 9th day of April 2020, in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s motion to expedite (Doc. No. 10) is GRANTED to the extent this
         Order and accompanying Memorandum serve as the Court’s expedited review of
         Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 (Doc.
         No. 1);

      2. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
         § 2241 (Doc. No. 1) is DENIED WITHOUT PREJUDICE to Petitioner’s right to
         file a new § 2241 petition should he remain detained after he has exhausted his
         administrative remedies with respect to his detention; and

      3. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                          s/ Yvette Kane
                                                          Yvette Kane, District Judge
                                                          United States District Court
                                                          Middle District of Pennsylvania
